Citation Nr: 1433849	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  14-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals simple fracture of the right maxilla and left mandible, and if so, whether the reopened claim should be granted.   

4.  Whether new and material evidence has been received to reopen a claim for service connection for fractured teeth, and if so, whether the reopened claim should be granted.  

5.  Entitlement to an increased rating for upper lip scars, currently rated 10 percent disabling.  

6.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1958 to August 1962.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The December 2012 rating decision denied service connection for TBI; and found no new and material evidence was submitted to reopen claims for service connection for an acquired psychiatric disorder to include PTSD, for residuals of a fracture of the right maxilla and left mandible, and for fractured teeth.  That decision also confirmed and continued a 10 percent rating for upper lip scars; and denied a TDIU.   

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of de novo adjudication of the claims for service connection for residuals simple fracture of the right maxilla and left mandible, and for an acquired psychiatric disorder, to include PTSD, and the claim for a TDIU, are addressed in the REMAND portion of the decision below.  

FINDINGS OF FACT

1.  Although the Veteran sustained a head injury during service, it did not result in and the Veteran does not now have chronic residuals of TBI.  

2.  A January 2007 rating decision denied service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 
  
3.  Evidence received subsequent to the expiration of the appeal period for the January 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

4.  An August 2011 rating decision denied reopening of the claim for service connection for residuals simple fracture simple right maxilla and left mandible; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

5.  Evidence received subsequent to the expiration of the appeal period for the August 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals simple fracture simple right maxilla and left mandible.

6.  An April 2003 rating decision denied reopening of the claim for service connection for residuals fractured teeth; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

7.  Although the evidence received since the April 2003 denial of service connection for residuals fractured teeth was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.
  
8.  The Veteran's scarring of the upper lip and forehead is painful and tender, but these symptoms do not cause functional impairment, and the scarring is not disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI are not met.  38 U.S.C.A. § 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  An unappealed rating decision in January 2007 denied service connection for an acquired psychiatric disorder, to include PTSD, and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).   

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).  

4.  An unappealed rating decision in August 2011 denied reopening of the claim for service connection for residuals simple fracture simple right maxilla and left mandible and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).   

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals simple fracture simple right maxilla and left mandible.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

 6.  An unappealed rating decision in April 2003 denied service connection for residuals of fractured teeth and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).   

7.  New and material evidence has not been received and the claim of entitlement to service connection for residuals fractured teeth is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013). 

8.  The criteria for an evaluation in excess of 10 percent for upper lip scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.25, 4.124a, 4.149, Diagnostic Code 7804 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a new and material evidence claim, after a prior final disallowance, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, by letter of October 2012 the Veteran was informed of the VCAA requirements as to claims for service connection, including those based on new and material evidence to reopen a prior final denial, as well as the reasons for the prior final denial of service connection claims other than service connection for TBI. With regard to the increased rating claim, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  This also was done by the October 2012 RO letter.  Moreover, that letter informed the Veteran of the required elements to substantiate his TDIU claim.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.   The Veteran's service treatment records (STRs) have been obtained, as have VA and private treatment records.  The Veteran declined to testify in support of his claims.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's medical records have been associated.  

The Veteran has been given a VA examination as to the service-connection claim for TBI.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  He has also been given examinations to evaluate his service-connected scarring.  The Board finds that the TBI and scar examinations are adequate to evaluate the Veteran's claims inasmuch as they included an interview with the Veteran, and a full physical examination, addressing the relevant elements for claim substantiation.  Therefore, the Board finds that the examination reports are adequate to adjudicate the Veteran's claims and no further examination is necessary.

While the Board recognizes that examination was not provided in relation to the claims to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  

Moreover, correspondence from the Veteran in Spanish has been translated into English and the Board has also viewed the compact disc (CD) which contains only a single photograph of the Veteran's face taken at a recent VA rating examination.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Service Connection - TBI

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including psychosis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

In the adjudication of service connection claims on the merits, reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

During service the Veteran was in a vehicular accident in 1960 which caused fracture of several teeth and an injury of his upper lip, as well as a hematoma of the right eye.  A record of his ten days of military hospitalization shows that he had not lost consciousness.  His laceration below his nose was sutured.  He was initially under close observation for a possible head injury, but his vital signs remained stable.  A later STR noted that he had received a severe head trauma.  Also, he received dental treatment for fractured teeth and in July 1960 it was recommended that surgical intervention by re-fracturing, due to a linear fracture of the mandible and a simple fracture of the right maxilla, near the malar process, to relieve slight distortion of occlusion without facial asymmetry would not accomplish much.  A periodontist selectively equilibrated the affected teeth, occlusally, for a more satisfactory relationship without further treatment other than restorative work.  The August 1962 separation examination found no pertinent abnormality and in an adjunct medical history questionnaire the Veteran reported not having or having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worrying, or nervous trouble of any sort.  

In addition to the STRs, VA outpatient treatment (VAOPT) records show that in October 2009 the Veteran reported having been in a vehicular accident, hitting the left parietal area of his head.  He was to be given a CT scan for possible intracranial bleeding.  A CT scan later that day found no acute intracranial post-traumatic abnormality.  

On VA TBI examination in August 2011 it was recorded that the Veteran related having been rendered unconscious when being taken out of the vehicle following his in-service accident and awakening when his wounds were sutured at a hospital.  However, the examiner noted that the STRs indicated that the Veteran had not lost consciousness.  The Veteran complained of photophobia, as well as pain of the left forehead and left eye.  It was noted that skull X-rays in April 2011 found a few non-specific white matter hyper intensities which were likely microvascular ischemic changes.  The examiner stated that while the Veteran had residual posttraumatic cluster headaches stemming from the in-service head injury, this did not fulfill the criteria for TBI.  

In September 2012, Dr. O. reported that the Veteran's in-service vehicular accident caused him to lose consciousness, and caused psychiatric disability.   There was no suggestion of TBI.  While Dr. O. is competent to render a medical opinion, he did not render an opinion that the Veteran's in-service vehicular accident caused any TBI.  Rather, the opinion of Dr. O. addressed headache, psychiatric disability, and dental disability.  

Finally, the Board recognizes the Veteran's belief that he has a TBI related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran, however, does not have the medical expertise required to determine whether any current symptoms are related to an in-service event, including such a complicated medical matter as TBI.  See Jandreau, 492 F.3d at 1376-77.  The Veteran is not competent to attest to having TBI due to his in-service vehicular accident.  

In sum, the only competent evidence on file addressing whether the Veteran now has TBI due to in-service injury is the VA examiner's opinion in August 2011.  Unfortunately, this opinion is negative and does not support the claim.   There is otherwise no competent favorable evidence and, as such, the Board must conclude that service connection for TBI is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

New and Material Evidence Claims

In January 2007, the RO denied service connection for an acquired psychiatric disorder, to include PTSD, because while the Veteran was in a vehicular accident during service, there was no evidence of behavioral changes as a result.  In August 2011, the RO denied reopening of a claim for service connection for residuals of simple fracture of the right maxilla and left mandible on the basis that evidence was not submitted showing a permanent residual or chronic disability related to fracture of the right maxilla and left mandible.  In April 2003, the RO denied service connection for fractured teeth on the basis that the Veteran's fractured teeth were restored in service with no shown residuals.  Although notified of the denials, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200 (2013).  Thus, they are final.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Acquired Psychiatric Disorder, to include PTSD

The evidence on file at the time of the January 2007 unappealed rating decision included the STRs and a report of VA psychiatric examination in December 2006.  The diagnosis at that time was that he had no mental disorder and it was reported that he did not meet the DSM-IV stressor criterion.  

In September 2012, Dr. O. opined that during the Veteran's in-service vehicular accident he had seen another passengers' serious injuries and, as a result, he experienced episodes of excessive anxiety, irritability, and worrying.  The Veteran had episodes of difficulty concentrating, nightmares, and flashbacks.  Dr. O. opined that it was at least as likely as not that the Veteran's nervous problems are due to the in-service vehicular accident.  Because this evidence suggests the existence of a current psychiatric disorder that may be causally connected to the Veteran's active service, the new evidence is of such significance that it must be considered together with the evidence previously on file on a de novo basis.  Thus, the application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, is allowed.  However, de novo adjudication of this claim must be deferred in order to obtain additional evidentiary information.  

Residuals Simple Fracture of the Right Maxilla and Left Mandible

An April 2003 rating decision denied service connection for a simple fracture of the right maxilla and left mandible.  October 2009 and August 2011 rating decisions found no new and material evidence to reopen the claim for service connection for a simple fracture of the right maxilla and left mandible.  

The evidence on file at the time of the unappealed August 2011 rating decision included the STRs and records dated between 1984 and 1999 from the Veteran's private dentist, which were received in April 2003.  Also of record was a statement (translated from Spanish) received in November 2006 in which the Veteran reported that he had perfect teeth at the time of his in-service vehicular accident, which caused facial injuries with a fracture of his nose and swelling of his eyes, causing his eyes to close.  He also reported that two of his teeth were knocked out and his upper lip was practically detached and that it was for this reason that he had a moustache.  He had been hospitalized for 10 days.  At the time of his initial treatment, a mandibular fracture had not been found, but X-rays were taken because he could not close his mouth and these revealed the fracture.  The bones in his mandible had continued growing and he could no longer use a bridge which a dentist had made for him.  In 2003, he was denied VA treatment for his mandible condition.  He had only two upper and two lower teeth and this caused difficulty chewing his food.  A February 2007 VA examination report, also of record at the time of the August 2011 rating decision, included notation that the Veteran had no limitation of jaw movements.  No bone loss of the mandible, maxilla or hard palate was noted.  X-rays revealed moderate to severe bone loss due to a periodontal condition and a periapical lesion of the distal root of tooth #19.  He had very poor oral hygiene with plaque accumulation and bone loss.  

The evidence received since the unappealed August 2011 rating decision includes VA clinical records which show that the Veteran received VA dental treatment from 2007 to 2009.  A statement by Dr. O. in September 2012 shows the physician's belief that due to the Veteran's in-service vehicular accident he had a jaw fracture and had lost most of his teeth.  He later had all of his teeth removed.  He had constant jaw pain and for a prolonged period of time had been unable to eat anything hard.  It was felt that it was at least as likely as not that his jaw problems were due to the in-service vehicular accident. 

Because this evidence suggests the potential existence of a current mandibular symptoms associated with the in-service fracture, the new evidence is of such significance that it must be considered together with the evidence previously on file on a de novo basis.  Thus, the application to reopen the claim for service connection for fractures of the right maxilla and left mandible is allowed.  However, de novo adjudication of this claim must be deferred in order to obtain additional evidentiary information.  

Residuals Fractured Teeth

Historically, April 2003 rating decision denied service connection for fractured teeth (claimed as loss of teeth, and denied service connection for a simple fracture of the right maxilla and left mandible (claimed as left mandible fracture).  Also, a June 2007 rating decision granted service connection for dental treatment purposes for teeth numbers 8, 9, 10, 13, 14, 23, 24, 25, and 26 due to trauma.

The evidence on file at the time of the unappealed April 2003 rating decision included the STRs and records from 1984 to 1999 of the Veteran's private dentist.  The April 2003 rating decision found that the in-serve teeth fractures were treated with restorative work, leaving no residuals.  It was noted that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal diagnosis (pyorrhea), and Vincent's stomatitis were not disabling conditions and could be considered only for entitlement to dental examinations and outpatient dental treatment.  

The evidence received since the unappealed April 2003 rating decision includes the statement (translated from Spanish) received in November 2006 (which has been previously described), which accounted for the Veteran's various missing teeth and periodontal conditions.  Similarly, the results of the VA examination in February 2007 and the contents of the September 2012 statement from Dr. O. have been previously described.  Additionally, VA clinical records show that the Veteran received VA dental treatment from 2007 to 2009.   

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for residuals fractured teeth, while new in the sense that it was not previously considered, does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  The evidence previously on file made it clear that the Veteran had lost some teeth from his in-service vehicular accident but that he subsequently lost other teeth due to poor oral hygiene.  The additional evidence now shows that he has lost all of his teeth, but makes not suggestion that there is any causal connection between the lost teeth and the Veteran's active service.  Moreover, the statement of Dr. O. addresses, primarily, the matter of the Veteran's jaws and not his teeth.  The additional evidence further shows that the Veteran continued to have a severe periodontal condition and nothing on file, either old evidence or new, indicates that the Veteran has lost any additional teeth due to anything other than the nonservice-connected periodontal disease.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for residuals fractured teeth is not reopened.

Increased Rating Claim

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted historically to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The criteria for evaluating scars were amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, because the Veteran's claim for an increased rating was received after 2008, the criteria which apply in this case are those that became effective October 23, 2008.  

Notes to the DCs for rating scars, 7800 through 7806, provide that a deep scar is one associated with underlying soft tissue but a superficial scar is not associated with underlying soft tissue.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

Under the rating criteria that became effective October 23, 2008, DC 7800 sets for rating criteria for evaluations based on disfigurement (on the basis of the number of characteristics of disfigurement) due to burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  

Note 1 to DC 7800 sets forth the 8 characteristics of disfigurement.  These are: (1) scar 5 or more inches (13 or more centimeters (cms.) in length; (2) scar at least one-quarter inch (0.6 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square (sq.) inches (39 sq.cms.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches (39 cms.); (7) underlying soft tissue missing in an area exceeding six sq. inches (39 sq. cms.); (8) skin indurated and inflexible in an area exceeding six sq. inches (39 sq. cms.). 

The revision on October 23, 2008, added three additional notes to DC 7800.  Note 3 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Note 4 provides for separate evaluation of disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate DCs, for combination under 38 C.F.R. § 4.25.  And Note 5 provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under DC 7800, as revised October 23, 2008, a 10 percent rating is warranted when there is one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Diagnostic Codes 7801 and 7802 address scarring not of the head, face or neck.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 when there are one or two scars that are unstable or painful, a 10 percent rating is warranted.  Twenty percent is assigned when there are three or four such scars, and 30 percent when there are 5 or more such scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars rated under DCs 8700, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  

Diagnostic Code 7805 (2012) provides that a scar's disabling effects not considered under Diagnostic Codes 7800 (scars on the head, face, or neck), 7801 (deep and nonlinear scars of certain sizes), 7802 (superficial and nonlinear scars of certain sizes), and 7804 (stable or painful scars) should be rated under an appropriate diagnostic code.  

In this case, historically, on VA examination in 1971 the Veteran had a 1 1/2 inch hardly visible but thin scar extending from the base of the nasal bridge along the border of the left nares.  He had a 1/2 inch faint and thin scar on notch of the upper lip.  The scars were not disfiguring.  

VA examination in December 2006 found that the Veteran had tenderness and some adherence of the 1.5 cms. wide and 7 cms. long scar of the upper lip and face, but that there was no limitation of motion of loss of function and no underlying soft tissue damage, tissue loss, or ulceration or breakdown of the scar, although there was some depression.  There was no disfigurement, but the scar was slightly lighter than the surrounding skin.  

On VA examination in August 2009 the Veteran's claim folder was not available for review but the Veteran's electronic records were reviewed.  The Veteran reported that after his upper lip had been sutured during service he had had normal function and he denied any difficulty swallowing or speaking.  On physical examination the scar was not painful or adherent and was not unstable or depressed.   There was no discoloration and the scar was superficial.  He had normal facial symmetry and there was no limitation of motion or function.  

On VA scar examination in February 2010 the Veteran's medical records, but not his claim file, were reviewed.  It was reported that his scars, from his vehicular accident, were at the left nasolabial fold which was 2 cms. by 0.1 cms. and he had a scar of the left forehead, above the left eye which was 8 cms. by 0.2 cms.  He reported having pain from the scarring but no skin breakdowns.  The scars were superficial and without inflammation, edema, keloid formation or other disabling effects.  There was no gross distortion or asymmetry.  

On VA scar examination in November 2012 the Veteran complained of intermittent pain and discomfort of his upper lip scar when eating food since 2008 when he had had to start using dentures.  He also complained of occasional swelling.  It was reported that the scar was painful but not unstable.  On examination there was no elevation, depression, adherence to underlying tissue or missing soft tissue.  There was no abnormality of pigmentation or texture.  There was no gross distortion or facial asymmetry, or visible or palpable tissue loss.  A color photograph was taken (and is on file on a compact disc (CD)).  

Here, the examination reports of record do not show that the scarring is disfiguring, unstable or in any manner productive of functional impairment, although the Veteran has complained of tenderness or pain on palpation.  Moreover, the examinations over the years have not shown that there is any interference with speech or mastication.  For these reasons, the Board finds that a rating in excess of 10 percent for the upper lip scar is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability and notes that his lay statements are competent to describe certain associated symptoms, Layno v. Brown, 6 Vet. App. 465, 470 (1994), but are not competent to identify a specific level of disability of the service-connected disability according to the appropriate DC.  His history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that is assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition.   

The Board has considered whether staged ratings under Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) are appropriate for the Veteran's service-connected scarring; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for the disability is not warranted.  

Moreover, while the Veteran's scarring is tender or painful, there is no disfigurement and there is no persuasive evidence of interference with speech or with mastication.  Although a 2006 examination found that a scar was 1.5 cms. wide, more recent examinations have rendered measurements establishing that is much less wide and does not meet one of the eight criteria for disfigurement.  There is otherwise no persuasive evidence that the length of any scarring, discoloration, or significant tissue loss or distortion or asymmetry exists which meet the criteria for disfigurement.  Thus, a separate compensable rating for scarring based on disfigurement is not warranted.  

Additionally, an extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the criteria in the rating schedule.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If the first inquiry is met, it must be determined whether an exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  If the first two steps are met then, thirdly, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Here, a higher scheduler rating could be assigned if the criteria for such level of disability were met.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability.  Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the remaining factors.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Thus, the Board finds that a rating in excess of 10 percent is not warranted for the upper lip scar.  In denying a higher rating and additional separate ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or additional separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for TBI is denied. 

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened but de novo adjudication is deferred pending remand of that claim. 

New and material evidence having been submitted, the claim for service connection for residuals simple fracture of the right maxilla and left mandible is reopened but de novo adjudication is deferred pending remand of that claim.  

New and material evidence has not been submitted to reopen the claim for service connection for residuals fractured teeth.  

A rating in excess of 10 percent for upper lip scars is denied.  


REMAND

Because, upon reopening, there are conflicting medical opinions as to the claims for service connection for an acquired psychiatric disorder, to include PTSD, and residuals of a fracture of the right maxilla and left mandible, further development of this claim is required.  Specifically, a medical opinion is required which addresses the merits of these claims.  Thus, the Veteran should be afforded a VA examination for that purpose.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

As to the TDIU claim, the Veteran's only service-connected disabilities, stemming from that same in-service vehicular accident, are residual post-traumatic cluster headaches, rated 30 percent disabling, and a residual scar of the upper lip, rated 10 percent disabling; for a combined disability rating of 40 percent.  However, he does not have other service-connected disabilities such as to bring the combined rating to 70 percent or more.  Because the outcome of the claims for service connection for an acquired psychiatric disorder, to include PTSD, and residuals of a fracture of the right maxilla and left mandible, could impact upon the claim for a TDIU rating, adjudication of the claim for a TDIU rating must be deferred.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric disability since discharge from military service.  After securing the necessary release, the RO should obtain such of these records as are not already on file.  

2.  Afford the Veteran an appropriate examination to determine whether any current psychiatric disability, including PTSD, is as likely as not of service origin.  

If a diagnosis of PTSD is made, the examiner should specify (1) whether the alleged stressor, the vehicular accident in which the Veteran was injured, was sufficient to cause any psychiatric disorder, including PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressors.

The medical personnel rendering the opinion is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each opinion or conclusion made or explain why such an opinion or conclusion cannot be rendered.  

3.  Afford the Veteran an appropriate examination to determine whether he now has any current chronic and disabling residuals of an in-service fracture of the right maxilla and left mandible.  

The medical personnel rendering the opinion is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each opinion or conclusion made or explain why such an opinion or conclusion cannot be rendered.  

4.  After ensuring that the above development is completed and that the examination reports are adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


